EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview conducted with Mr. Kyle Komenda on March 15, 2021.

The application has been amended as follows: 
Claims:
Claim 1 delete and replace with --An article comprising:
	a scraper glove comprising:
		a glove body comprising one or more finger sleeves and a thumb sleeve; and
		one or more scraper elements, wherein each of the scraper elements comprises: 
			a receptacle portion positioned in association with a particular  one of the finger sleeves, wherein the receptacle portion and the particular finger sleeve have respective widths adapted to accept a plurality of fingers of a user; and
			a scraping portion comprising one or more scraper elements extending from a tip of the corresponding finger sleeve and integrally connected to the corresponding receptacle portion, wherein an edge of the scraper element comprises a 
	wherein the thumb sleeve lacks a scraper element.--.

Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 5, 7-8, 11-13, 15 and 19, directed to different embodiments of the allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement among groups (a-h and j) as set forth in the Office action mailed on 6/11/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Claims 1-19 and 21 are allowed over the prior art of record.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALED ANNIS whose telephone number is (571)270-1563.  The examiner can normally be reached on Monday-Friday 8 am-5 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on (571) 272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHALED ANNIS/Primary Examiner, Art Unit 3732